Exhibit 10.2

 

EXECUTION COPY

 

Opening Transaction

 

 

Rudolph Technologies, Inc.

To:

One Rudolph Road
P.O. Box 1000
Flanders, New Jersey 07836

 

 

A/C:

 

 

 

From:

Credit Suisse International
One Cabot Square
London E14 4QJ
England

 

 

Re:

Convertible Note Hedge Transaction

 

 

Ref. No:

 

 

 

Date:

July 19, 2011

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse
International (“Dealer”), represented by Credit Suisse Securities (USA) LLC
(“Agent”) as its agent, and Rudolph Technologies, Inc. (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

1.     This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.  Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of July 25, 2011
between Counterparty and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Indenture”) relating to the USD 50,000,000 principal amount of 
3.75% convertible senior notes due 2016 (the “Convertible Notes”).  In the event
of any inconsistency between the terms defined in the Indenture and this
Confirmation, this Confirmation shall govern.  References herein to sections of
the Indenture are based on the draft of the Indenture most recently reviewed by
the parties at the time of execution of this Confirmation.  If any relevant
sections of the Indenture are changed, added or renumbered between the execution
of this Confirmation and the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed.  The parties further
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing. 
The Transaction is subject to early unwind if the closing of the Convertible
Notes is not consummated for any reason, as set forth below in Section 8(j).

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency — Cross Border), as
published by ISDA, as if Dealer and Counterparty had executed an agreement in
such form on the date hereof (but without any Schedule except for (i) the
election of Loss and Second Method and US Dollars (“USD”) as the Termination
Currency, (ii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first”, and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty with a
“Threshold Amount” of USD 10 million).  The Transaction shall be the only
Transaction under the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

2.     The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

July 20, 2011

 

 

 

Effective Date:

 

July 25, 2011

 

 

 

Option Style:

 

Modified American, as described under “Procedures for Exercise” below.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“RTEC”).

 

 

 

Number of Options:

 

The number of Convertible Notes in denominations of USD 1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes.

 

 

 

Option Entitlement:

 

As of any date, a number of Shares per Option equal to the “Applicable
Conversion Rate” (as defined in the Indenture, but without regard to any
adjustments to the Applicable Conversion Rate pursuant to Section 10.06 or 10.07
of the Indenture) as of such date.

 

 

 

Strike Price:

 

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD 1,000 divided by the Option Entitlement as
of such date.

 

 

 

Number of Shares:

 

The product of the Number of Options and the Option Entitlement.

 

 

 

Premium:

 

USD 12,089,346 (Premium per Option approximately

 

--------------------------------------------------------------------------------


 

 

 

USD 241.79)

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

NASDAQ Global Select Market

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Date:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Notes (such Convertible Notes, each in
denominations of USD 1,000 principal amount, the “Relevant Convertible Notes”
for such Conversion Date).

 

 

 

Exercise Period:

 

The period from and excluding the Trade Date to and including the Expiration
Date.

 

 

 

Expiration Date:

 

The earlier of (i) the last day on which any Convertible Notes remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 

 

 

Automatic Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Notes for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised, subject to “Notice of
Exercise” below.

 

 

 

Notice Deadline:

 

In respect of any exercise of Options hereunder, the scheduled Trading Day
immediately preceding the first scheduled Trading Day of the relevant “Cash
Settlement Averaging Period” (as defined in the Indenture), subject to “Notice
of Exercise” below; provided that in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Date occurring during the period starting on the 45th
scheduled Trading Day immediately preceding the Maturity Date (the “Final
Conversion Period”), the Notice Deadline shall be the Business Day immediate
following such Exercise Date.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
PM, New York City time, on the Notice Deadline in respect of such exercise of
(i) the number of Options being exercised on such Exercise Date, (ii) the
scheduled settlement date under the Indenture for the Relevant Convertible Notes
for the related Conversion Date, and (iii) the first Scheduled Trading Day of
the Cash

 

--------------------------------------------------------------------------------


 

 

 

Settlement Averaging Period for such Relevant Convertible Notes; provided that
in the case of any exercise of Options hereunder in connection with the
conversion of any Relevant Convertible Notes for any Conversion Date occurring
during the Final Conversion Period, the content of such notice shall be as set
forth in clause (i) above.  For the avoidance of doubt, if Counterparty fails to
give such notice when due in respect of any exercise of Options hereunder,
Dealer’s obligation to make any payment or delivery in respect of such exercise
shall be permanently extinguished, and late notice shall not cure such failure.

 

 

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To:

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629

 

 

Telephone:

(212) 325 8676 / (212) 538 5306

 

 

Facsimile:

(212) 325 8173

 

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

For any Exercise Date, the settlement date for cash and shares, if any, to be
delivered in respect of the Relevant Convertible Notes for the Conversion Date
occurring on such Exercise Date under the terms of the Indenture; provided that
the Settlement Date shall not be prior to the latest of (i) the date one
Settlement Cycle following the final day of the relevant Cash Settlement
Averaging Period,  (ii) the Exchange Business Day immediately following the date
on which Counterparty gives notice to Dealer of such Settlement Date prior to
5:00 PM, New York City time, and (iii) the Exchange Business Day immediately
following the date Counterparty provides the Notice of Delivery Obligation prior
to 5:00 PM, New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the aggregate number of Shares, if any, that
Counterparty is obligated to deliver to the holder(s) of the Relevant
Convertible Notes for such Conversion Date pursuant to Section 10.03 of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 12.08 of the
Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional shares, if any, resulting from

 

--------------------------------------------------------------------------------


 

 

 

such rounding (such Shares, collectively, the “Convertible Obligation”);
provided that the Convertible Obligation shall be determined excluding any
Shares that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Notes as a direct or indirect result of any adjustments to the
Applicable Conversion Rate pursuant to Sections 10.06 or 10.07 of the Indenture
and any interest payment that the Counterparty is (or would have been) obligated
to deliver to holder(s) of the Relevant Convertible Notes for such Conversion
Date; and provided further that if such exercise relates to the conversion of
Relevant Convertible Notes in connection with which holders thereof are entitled
to receive additional Shares and/or cash pursuant to the adjustments to the
Applicable Conversion Rate set forth in Section 10.07 of the Indenture, then,
notwithstanding the foregoing, the Delivery Obligation shall include such
additional Shares, except that the Delivery Obligation shall be capped so that
the value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the “Daily VWAP” (as defined in the Indenture) on the last day of the relevant
Cash Settlement Averaging Period) does not exceed the amount as determined by
the Calculation Agent that would be payable by Dealer pursuant to Section 6 of
the Agreement if such Conversion Date were an Early Termination Date resulting
from an Additional Termination Event with respect to which the Transaction
(except that, for purposes of determining such amount, (x) the Number of Options
shall be deemed to be equal to the number of Options exercised on such Exercise
Date and (y) such amount payable will be determined as if Section 10.07 of the
Indenture were deleted) was the sole Affected Transaction and Counterparty was
the sole Affected Party (determined without regard to Section 8(a) of this
Confirmation).  For the avoidance of doubt, if the “Daily Conversion Value” (as
defined in the Indenture) for each of the Trading Days (as defined in the
Indenture) occurring in the relevant Cash Settlement Averaging Period is less
than or equal to USD 25.00, Dealer will have no delivery obligation hereunder in
respect of the related Exercise Date.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period),  Counterparty shall give Dealer
notice of the final number of Shares comprising the relevant Convertible
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer with a single
notice of the aggregate number of Shares comprising the

 

--------------------------------------------------------------------------------


 

 

 

Convertible Obligations for all Exercise Dates occurring during such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way).

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable to any Shares that Dealer is obligated to deliver
hereunder as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Buyer is the issuer of
the Shares.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.05 of the Indenture (an
“Adjustment Event”), the Calculation Agent shall make the corresponding
adjustment in respect of any one or more of the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of the Transaction, to the extent an analogous adjustment is made under
the Indenture. Immediately upon the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the Relevant
Convertible Notes in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the definition of
“Merger Event” in Section 10.08 of the Indenture.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the

 

--------------------------------------------------------------------------------


 

 

 

Indenture to any one or more of the nature of the Shares, the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture in respect of such Merger Event; provided that such
adjustment shall be made without regard to any adjustment to the Applicable
Conversion Rate for the issuance of additional Shares as set forth in
Section 10.06 or 10.07 of the Indenture; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer (taking into
account a commercially reasonable hedge position) is not adversely affected as a
result of such adjustment; and provided further that if, with respect to a
merger event, the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person not organized under
the laws of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) shall apply.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the effective time of the
relevant merger) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)   Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing

 

--------------------------------------------------------------------------------


 

 

 

the phrase “the interpretation” in the third line thereof with the phrase “, or
public announcement of, the formal or informal interpretation”, (ii) by
replacing the word “Shares” where it appears in clause (X) thereof with the
words “Hedge Position” and (iii) by immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by Dealer
on the Trade Date”; provided further that (i) any determination as to whether
(A) the adoption of or any change in any applicable law or regulation
(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute) or (B) the promulgation of or any change in the interpretation
by any court, tribunal or regulatory authority with competent jurisdiction of
any applicable law or regulation (including any action taken by a taxing
authority), in each case, constitutes a “Change in Law” shall be made without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable

 

 

 

(e)  Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Dealer

 

 

 

Determining Party:

 

Dealer

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.     Calculation Agent:

 

Dealer

 

 

 

4.     Account Details:

 

 

 

 

 

Dealer Payment Instructions:

 

 

 

 

 

SWIFT: XXXXXXXXXX

Bank Routing: XXXXXXXXX

Account Name: Credit Suisse International

Account No.: XXXXXXXXXX

 

 

 

Counterparty Payment Instructions:

 

--------------------------------------------------------------------------------


 

To be provided by Counterparty.

 

5.     Offices:

 

The Office of Dealer for the Transaction is:

 

Credit Suisse International

One Cabot Square

London E14 4QJ

England

 

The Office of Counterparty for the Transaction is:

 

Inapplicable, Counterparty is not a Multibranch Party.

 

6.     Notices: For purposes of this Confirmation:

 

(a)                                  Address for notices or communications to
Counterparty:

 

To:

Rudolph Technologies, Inc.

 

One Rudolph Road

 

P.O. Box 1000

 

Flanders, New Jersey 07836

Attn:

Robert A. Koch

Telephone:

(973) 448-4487

Facsimile:

(973) 691-1435

Email:

robert.koch@rudolphtech.com

 

(b)                                 Address for notices or communications to
Dealer:

 

To:

Credit Suisse Securities (USA) LLC

 

Eleven Madison Avenue

 

New York, NY 10010-3629

Attn:

Steve Paek

Telephone:

(212) 325-3081

Facsimile:

(917) 326-8603

Email:

steve.paek@credit-suisse.com

 

7.     Representations, Warranties and Agreements:

 

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

 

(i)            On the Trade Date, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction) purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
(or an equivalent

 

--------------------------------------------------------------------------------


 

interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

 

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

 

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

 

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

 

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

(viii)        On each of the Trade Date and the Premium Payment Date,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of Counterparty’s
incorporation..

 

(ix)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 2 of the Purchase Agreement between
Issuer and Credit Suisse Securities (USA) LLC, as representative of the initial
purchasers party thereto, are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

 

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

 

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22),

 

--------------------------------------------------------------------------------


 

101(53C) and 101(22A) of Title 11 of the United States Code (the “Bankruptcy
Code”).  The parties hereto further agree and acknowledge (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined in
Section 101(54) of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code.

 

(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

 

(f)            Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement.

 

8.  Other Provisions:

 

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
relevant merger date, announcement date, Early Termination Date or date of
cancellation or termination in respect of an Additional Disruption Event
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Counterparty’s control.  Upon such Notice of Share Termination,
the following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, announcement date, Early Termination Date or
date of cancellation or termination in respect of an Additional Disruption
Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

--------------------------------------------------------------------------------


 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

 

(b)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(b) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, to enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer.  “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
page RTEC <equity> VAP (or

 

--------------------------------------------------------------------------------


 

any successor thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on such Exchange Business Day (or if such volume-weighted
average price is unavailable, the market value of one Share on such Exchange
Business Day, as determined by the Calculation Agent using a volume-weighted
method).

 

(c)           Repurchase Notices.  Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
5% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof). 
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day.  In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(c) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure.  If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability.  In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty.  This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.

 

(d)           Additional Termination Events.  The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible Notes as
set forth in Section 6.01 of the Indenture, (ii) an Amendment Event or (iii) a
Repurchase Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the sole party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Dealer.

 

“Repurchase Event” means that (i) any Convertible Notes are repurchased for any
reason by Counterparty or any of its subsidiaries, (ii) any Convertible Notes
are delivered to Counterparty in exchange for delivery of any property or assets
of Counterparty or any of its subsidiaries (howsoever described), (iii) any
principal of any of the Convertible Notes is repaid prior to the final maturity
date of the Convertible Notes (whether following acceleration of the Convertible
Notes or otherwise), or (iv) any Convertible Notes are exchanged by or for the
benefit of the holders thereof for any other securities of Counterparty or any
of its affiliates (or any other property, or any combination thereof) pursuant
to any exchange offer or similar transaction.  For the avoidance of doubt, any
conversion of Convertible Notes pursuant to the terms of the Indenture shall not
constitute a Repurchase Event.

 

(e)           Right to Extend.  Dealer may postpone any Settlement Date or any
other date of valuation or delivery by Dealer, with respect to some or all of
the relevant Options (in which event the Calculation

 

--------------------------------------------------------------------------------


 

Agent shall make appropriate adjustments to the Delivery Obligation), if Dealer
determines, in its reasonable discretion, that such extension is reasonably
necessary or appropriate to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market or the
stock borrow market or other relevant market or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

(f)            Staggered Settlement. Dealer may, by notice to Counterparty prior
to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on one or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

 

(i)            in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to the date that
follows such Nominal Settlement Date by 20 Trading Days (as defined in the
Indenture), but not prior to the relevant Conversion Date) or delivery times and
how it will allocate the Shares it is required to deliver under “Delivery
Obligation” (above) among the Staggered Settlement Dates or delivery times; and

 

(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

 

(g)           Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld;
provided that Dealer may transfer or assign without any consent of Counterparty
its rights and obligations hereunder, in whole or in part, to (i) any of its
affiliates or (ii) any person of credit quality equivalent to Dealer; provided
further that at any time at which (1) the Equity Percentage exceeds 5%,
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under Section 203 of the Delaware
General Corporation Law (the “DGCL Takeover Statute”) or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Dealer Person under
Applicable Laws (including, without limitation, “interested stockholder” or
“acquiring person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 2% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), or (3) a Hedging Disruption has occurred and is
continuing, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the requirements set forth above
after using its commercially reasonable efforts on pricing terms reasonably
acceptable to Dealer such that an Excess Ownership Position or a Hedging
Disruption, as the case may be, no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position or Hedging Disruption, as the case may be, no longer exists.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(a) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction. 
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

 

--------------------------------------------------------------------------------


 

(h)           Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(i)            Netting and Set-off.

 

(i)            If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Counterparty to Dealer
and cash would otherwise be payable or Shares or other property would otherwise
be deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Dealer to Counterparty and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

 

(ii)           In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Dealer or any affiliate of Dealer may have to or
against Counterparty hereunder or under the Agreement against any right or
obligation Dealer or any of its affiliates may have against or to Counterparty,
including without limitation any right to receive a payment or delivery pursuant
to any provision of the Agreement or hereunder.  In the case of a set-off of any
obligation to release, deliver or pay assets against any right to receive assets
of the same type, such obligation and right shall be set off in kind.  In the
case of a set-off of any obligation to release, deliver or pay assets against
any right to receive assets of any other type, the value of each of such
obligation and such right shall be determined by the Calculation Agent and the
result of such set-off shall be that the net obligor shall pay or deliver to the
other party an amount of cash or assets, at the net obligor’s option, with a
value (determined, in the case of a delivery of assets, by the Calculation
Agent) equal to that of the net obligation.  In determining the value of any
obligation to release or deliver Shares or any right to receive Shares, the
value at any time of such obligation or right shall be determined by reference
to the market value of the Shares at such time, as determined by the Calculation
Agent.  If an obligation or right is unascertained at the time of any such
set-off, the Calculation Agent may in good faith estimate the amount or value of
such obligation or right, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

 

(iii)          Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(i)) or any other agreement between the parties to the
contrary, (A) Counterparty shall not net or set off its obligations under the
Transaction, if any, against its rights against Dealer under any other
transaction or instrument, (B) Dealer may net and set off any rights of Dealer
against Counterparty arising under the Transaction only against obligations of
Dealer to Counterparty arising under any transaction or instrument if such
transaction or instrument does not convey rights to Dealer senior to the claims
of common stockholders in the event of Counterparty’s bankruptcy and (C) in the
event of bankruptcy or liquidation of Counterparty or Dealer, neither party
shall have the right to set off any obligation that it may have to the other
party under the Transaction against any obligation such other party may have to
it under the Agreement, this Confirmation or any other agreement between the
parties hereto, by operation of law or otherwise.  Dealer will give notice to
Counterparty of any netting or set off effected under this provision.

 

--------------------------------------------------------------------------------


 

(j)            Early Unwind.  In the event the sale by Counterparty of the
Convertible Notes is not consummated with the initial purchasers for any reason
by the close of business in New York on July 25, 2011 (or such later date as
agreed upon by the parties, which in no event shall be later than August 1,
2011) (July 25, 2011 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Dealer an amount in cash equal to
the aggregate amount of costs and expenses relating to the unwinding of Dealer’s
hedging activities in respect of the Transaction (including market losses
incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities, unless Counterparty agrees to purchase
any such Shares at the cost at which Dealer purchased such Shares).  Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date.

 

(k)           Amendment to the Equity Definitions.  Section 12.9(b)(i) of the
Equity Definitions is hereby amended by (1) replacing “either party may elect”
with “Dealer may elect” and (2) replacing “notice to the other party” with
“notice to Counterparty” in the first sentence of such section.

 

(l)            Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations. 
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

(m)          Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(n)           Tax Representations and Forms.  Counterparty (x) represents that
for the purpose of Section 3(f) of the Agreement, it is a “U.S. Person” (as that
term is used in Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended), and (y) for purposes of Sections 4(a)(i) and 4(a)(iii) of the
Agreement, agrees to deliver U.S. Internal Revenue Service Form W-9 (A) prior to
execution of the Agreement, promptly upon reasonable demand by Dealer and
promptly upon learning that any form or other document previously provided by
Counterparty has become obsolete or incorrect.

 

(o)           Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

(p)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OF
ITS AFFILIATES OR DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

(q)           Submission to Jurisdiction and Governing Law.  Each party hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding by the other party against it relating to the Transaction
to which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive jurisdiction of the Supreme Court of the State
of New York, sitting in New York County, the courts of the United States of
America for the Southern District of New York, and appellate courts from any
thereof.  THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

(r)            Illegality. The parties agree that for the avoidance of doubt,
for purposes of Section

 

--------------------------------------------------------------------------------


 

5(b)(i) of the Agreement, “any applicable law” shall include the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any rules and regulations
promulgated thereunder and any similar law or regulation, without regard to
Section 739 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any similar legal certainty provision in any legislation enacted, or
rule or regulation promulgated, on or after any Trade Date, and the consequences
specified in the Agreement, including without limitation, the consequences
specified in Section 6 of the Agreement, shall apply to any Illegality arising
from any such act, rule or regulation.

 

(s)           Role of Agent.  Credit Suisse Securities (USA) LLC, in its
capacity as Agent will be responsible for (A) effecting this Transaction,
(B) issuing all required confirmations and statements to Dealer and
Counterparty, (C) maintaining books and records relating to this Transaction in
accordance with its standard practices and procedures and in accordance with
applicable law and (D) unless otherwise requested by Counterparty, receiving,
delivering, and safeguarding Counterparty’s funds and any securities in
connection with this Transaction, in accordance with its standard practices and
procedures and in accordance with applicable law.

 

(i)                                     Agent is acting in connection with this
Transaction solely in its capacity as Agent for Dealer and Counterparty pursuant
to instructions from Dealer and Counterparty.  Agent shall have no
responsibility or personal liability to Dealer or Counterparty arising from any
failure by Dealer or Counterparty to pay or perform any obligations hereunder,
or to monitor or enforce compliance by Dealer or Counterparty with any
obligation hereunder, including, without limitation, any obligations to maintain
collateral.  Each of Dealer and Counterparty agrees to proceed solely against
the other to collect or recover any securities or monies owing to it in
connection with or as a result of this Transaction.  Agent shall otherwise have
no liability in respect of this Transaction, except for its gross negligence or
willful misconduct in performing its duties as Agent.

 

(ii)                                  Any and all notices, demands, or
communications of any kind relating to this Transaction between Dealer and
Counterparty shall be transmitted exclusively through Agent at the following
address:

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629

 

For payments and deliveries:
Facsimile No.: (212) 325 8175
Telephone No.: (212) 325 8678 / (212) 325 3213

 

For all other communications:
Facsimile No.: (212) 325 8173
Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

 

(iii)                               The date and time of the Transaction
evidenced hereby will be furnished by the Agent to Dealer and Counterparty upon
written request.

 

(iv)                              The Agent will furnish to Counterparty upon
written request a statement as to the source and amount of any remuneration
received or to be received by the Agent in connection with the Transaction
evidenced hereby.

 

(v)                                 Dealer and Counterparty each represents and
agrees (A) that this Transaction is not unsuitable for it in the light of such
party’s financial situation, investment objectives and needs and (B) that it is
entering into this Transaction in reliance upon such tax, accounting,
regulatory, legal and financial advice as it deems necessary and not upon any
view expressed by the other or the Agent.

 

--------------------------------------------------------------------------------


 

(vi)                              Dealer is regulated by The Securities and
Futures Authority and has entered into this Transaction as principal. The time
at which this Transaction was executed will be notified to Counterparty (through
the Agent) on request.

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse Securities (USA) LLC, Eleven Madison Avenue, New
York, NY 10010-3629, Facsimile No. (212) 325-8173.

 

 

Yours faithfully,

 

 

 

CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

By:

/s/ Shui Wong

 

 

Name: Shui Wong

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Joyce Lim

 

 

Name: Joyce Lim

 

 

Title: Authorized Signatory

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC AS AGENT FOR CREDIT SUISSE INTERNATIONAL

 

 

 

 

 

By:

/s/ Shui Wong

 

 

Name: Shui Wong

 

 

Title: Vice President

 

 

 

 

Agreed and Accepted By:

 

 

 

RUDOLPH TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Paul F. McLaughlin

 

 

 

Name: Paul F. McLaughlin

 

 

Title: CEO & Chairman

 

 

--------------------------------------------------------------------------------